Citation Nr: 9933626	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  98-16 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Timeliness of filing a request for waiver of recovery of 
overpayment of VA benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1945 to 
April 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision by the VA Debt 
Management Center in St. Paul, Minnesota, that found that the 
veteran had not submitted his request for waiver of recovery 
of an overpayment in the calculated amount of $1,796.47 
within 180 days of notification of the overpayment. 


FINDINGS OF FACT

1.  The veteran received a letter dated February 10, 1994, 
notifying him of his overpayment and his right to request 
waiver of the overpayment within 180 days.

2.  The appellant's request for waiver was not received until 
March 1998, a time well after 180 days after notification of 
the overpayment.


CONCLUSION OF LAW

A timely request for waiver of recovery of overpayment of VA 
benefits was not found by the appellant.  38 U.S.C.A. 
§ 5302(a) (West 1991); 38 C.F.R. §§ 1.963(b), 3.1(q) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was informed by a communication dated 
February 10, 1994, that he had recently received notice of a 
change in his compensation and pension benefits and had 
accordingly been paid more than he was entitled to receive.  
He was informed that he owed VA $1,796.47.  He was told that 
he had the right to request waiver of the overpayment within 
180 days.  The communication to the veteran was addressed to 
the address that was then of record.  A report of contact 
reflects that the veteran himself informed the VARO in 
Cheyenne, Wyoming, on April 6, 1994, that he was incarcerated 
at the Wyoming State Penitentiary in Rawlins on March 14, 
1994.  

A request for waiver of an indebtedness will only be 
considered if it is made within 180 days following the date 
of notification of indebtedness that is issued on or after 
April 1, 1983.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  
Where VA mails a notice there is a presumption in the 
regularity of the administrative process. Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).

The concept of well groundedness applies to the character of 
the evidence presented by a claimant.  Since in this case 
there is no dispute as to the evidence (specifically the 
appellant's receipt without delay of the February 1994 
notice, and his failure to file a request for waiver until 
1998), but only as to the law and its meaning, the concept of 
well groundedness is not found to be applicable.  Rather, it 
is found that the appellant has failed to state a claim on 
which relief can be granted.  Where the law and not the 
evidence is dispositive, the claim is to be denied and the 
appeal terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 425 (1994).  

In his substantive appeal, the veteran indicated that since 
he was incarcerated, it would be fundamentally unfair to pass 
judgment against him since his capacity to defend himself was 
limited.  Although the Board has taken into account his 
assertion, there is no authority in the law that would permit 
VA to grant his request that VA accept his untimely request 
for waiver, and he has failed to state a claim upon which 
relief can be granted.  Sabonis.  


ORDER

The request for waiver of recovery of an overpayment of VA 
benefits was not timely filed and the appeal is denied. 



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals




 

